Citation Nr: 0306474	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision in which 
the RO denied service connection for a low back disorder.  
The veteran filed a notice of disagreement in January 2000 
and a statement of the case (SOC) was issued in the same 
month.  The veteran submitted a substantive appeal in July 
2000, with a Board hearing request.  In June 2001, a hearing 
was held in December 2001 before the undersigned, who is a 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2002).  By decision of December 2001, the Board 
remanded the case to the RO for readjudication consistent 
with cited court precedent, and for further evidentiary 
development.  Per Board remand instruction, the RO issued a 
supplemental SOC in September 2002, and the case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the information and evidence 
she needed to submit to substantiate the claim on appeal, the 
information she was expected to identify or submit, and the 
evidence VA would attempt to retrieve on her behalf.

2.  The veteran's current low back disorder is more likely 
related to her post-service employment duties. 




CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, section 5103, chapter 38 
of the United States Code, was revised to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the veteran of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  As part of that notice, VA must indicate 
which portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  The new law instructs that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
38 C.F.R. §§ 3.102, 3.159.  However, VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).  

The Board determines that the duties to notify and assist 
have been substantially fulfilled.  In accordance with 
statutory and regulatory duties, the veteran was notified by 
the January 2002 RO letter of record (1) what information and 
evidence she needed to submit to substantiate the claim, (2) 
what information she needed to identify or submit, and (3) 
what evidence and information VA would attempt to obtain on 
her behalf.  Importantly, the RO invited the veteran to 
submit additional medical evidence that would substantiate an 
etiological relationship between her current low back 
disorder and her military service.  The RO specifically 
identified Dr. Andrews as a possible source of favorable 
evidence.  The RO obtained complete service medical records 
and all identified post-service medical records.  
Furthermore, the RO provided a comprehensive VA examination 
concerning etiology of the claimed disorder.  The Board 
concludes that the RO's development efforts were sufficient 
to satisfy the duties to notify and assist the veteran.

I.  Factual Background

In May 1988, the veteran filed a claim of entitlement to 
service connection for a low back disorder.  The veteran 
pointed to evidence contained in her service medical records 
indicating treatment for a low back disorder as evidence of 
onset.

Service medical records show that, in October 1983, the 
veteran underwent treatment for complaints of low back pain.  
She was diagnosed with lumbosacral strain.  The veteran was 
treated in November 1984 for pain in the lumbosacral area.  
The associated x-ray examination report listed the 
lumbosacral spine as normal.  In April 1987, the veteran was 
treated for low back pain, and she was diagnosed with acute 
low back pain with radicular symptoms.  The spine was normal 
on discharge examination conducted in February 1988, and back 
pain was denied.  

A VA examination was provided in May 1988.  No orthopedic 
abnormalities were observed on clinical examination.  The VA 
examiner did not request radiographic evaluation of any back 
disorder.

The RO obtained treatment records from the Honolulu VA 
Medical Center (VAMC) dated from March 1988 to July 1998.  
The VA medical records provide diagnoses of lumbosacral 
strain in January 1994, February 1994, and June 1994; chronic 
low back pain in March 1994; and back strain in May 1994 and 
December 1994.  

Updated treatment records were obtained, dated from July 1998 
to June 1999, showing treatment for lumbosacral strain in May 
1999.  

During an August 2000 RO conference before a Decision Review 
Officer (DRO), the veteran alleged that she was working in 
service as a postal worker when she incurred problems with 
her back.  Within one year following discharge from service, 
the veteran was employed by the postal service.  She 
indicated that during her employment examination, she 
mentioned her back problems.  The veteran agreed to provide a 
personal statement from her daughter and a copy of the 
employment examination cited.  

In a September 2000 letter, the veteran's daughter stated 
that her mother experienced back problems during service.  
The veteran submitted an undated postal medical form 
reflecting a report of back injury or abnormality.  In 
handwritten notes, the veteran reported back strain in 1983 
and 1987, and no further problems since that time.  

According to VA medical records obtained in November 2000, 
the veteran was diagnosed with lumbosacral strain in December 
1999, February 2000, July 2000; and low back pain in October 
2000.

The veteran submitted additional employment records dated 
from August 1989 to September 2000.  The records included 
documents concerning light duty assignment and loss of time 
from work due to low back strain in November 1994 and 
December 1999. 

A Board hearing was held in June 2001, during which the 
veteran described two pieces of additional evidence.  The 
first was a statement from Dr. H. Andrews, dated in April 
2001.  According to Dr. Andrews' statement, the veteran 
provided a continuous medical history of back strain, and 
identified the Honolulu VAMC as the primary source of medical 
treatment.  Dr. Andrews cited current VA medical diagnoses of 
spondylolisthesis Grade I to II; osteoarthritis of the lumbar 
spine; and probable L-4 disc disease.  According to x-rays 
provided by the veteran, the lumbar spine did not reflect the 
defect in May 1999.  Dr. Andrews concluded that the etiology 
of the low back disorder lay in repeated stresses to the 
lumbar spine vertebrae due to bending, i.e., work-related 
injuries.  He added that the low back disorder occurred 
gradually and "may well go back as far as her time in the 
service."  The veteran testified that Dr. Andrews reviewed 
her records.  The veteran also submitted a May 2001 form 
completed by Dr. W. Young, who listed the veteran's low back 
pain as a pre-existing injury experienced to a lesser degree 
in service.  The veteran indicated that she was recently 
denied worker's compensation benefits due to the absence of 
medical information.  She testified that she had since 
submitted to the agency the same medical evidence she 
presented during the hearing.

Pursuant to December 2001 Board remand instruction, a VA 
orthopedic examination was provided in May 2002.  During her 
clinical interview, the veteran reported the onset of back 
pain in 1983.  The VA examiner reviewed the claims folder and 
confirmed that the veteran underwent examination for low back 
complaints.  The veteran described experiencing more severe 
low back pain while working for the U.S. Postal Service.  The 
VA examiner indicated that x-ray examination of the veteran's 
lumbar spine was unremarkable except for spondylolisthesis of 
the L-4 to L-5 vertebrae with moderate degenerative disc 
disease of the L-4 to L-5 disc.  The remainder of the lumbar 
spine appeared normal.  The findings were contrasted with the 
prior in-service x-ray examination of the lumbosacral spine 
indicating normal findings and the May 1999 VA x-ray report 
indicating no evidence of spondylolisthesis or spondylolysis.  
The VA examiner opined that the veteran's spondylolisthesis 
of the L-4 to L-5 vertebrae developed in 1999, and was not 
present while she was on active duty.  The VA examiner added 
that there was no evidence of significant injury in the 
military that might have led to spondylolisthesis, and the 
disorder appeared to be not service-connected.  The back 
disorder was more likely related to her post-service 
employment duties. 

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2001).  Establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing the 
elements of a service connection claim) (citations omitted).

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for a 
low back disorder.  Clearly, the veteran currently suffers a 
low back disorder.  However, the Board finds that there is no 
evidence of record showing any causal nexus, or etiological 
link, between the veteran's service and her current back 
disorder.  The most favorable evidence of record, an opinion 
provided by Dr. Andrews, does not provide significant 
evidence of nexus.  Dr. Andrews did not cite service evidence 
underlying his opinion, and he provided a only a general 
possibility of a relationship between acute symptoms in 
service and the veteran's current disorder.  Although the 
veteran testified that Dr. Andrews reviewed the evidence of 
record (to include service medical records), the April 2001 
letter suggests that the veteran reported her service medical 
history.  When a medical opinion relies wholly or partially 
on the veteran's own report of medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts as alleged by the 
veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
For similar reasons, the May 2001 form completed by Dr. Young 
does not suffice to provide significant evidence of nexus.  
Dr. Young did not cite the evidence underlying his opinion, 
and he did not indicate a review of the medical evidence of 
record.  

The Board does find probative the medical opinion provided by 
the May 2002 VA examiner, who indicated a review of service 
and post-service medical evidence.  The VA examiner opined 
that the veteran's low back disorder developed in 1994 and 
was more likely related to her post-service duties as a 
postal worker than to her active military service.  The VA 
examiner's opinion is consistent with the absence of clinical 
evidence of any back disorder between March 1988 and January 
1994.  The Board disagrees with the accredited 
representative's argument that the VA examiner diagnosed two 
separate back disorders, i.e., spondylolisthesis, and 
degenerative disc disease, and addressed only one.  Based on 
the VA examiner's characterization of the diagnosis, the 
Board determines that the VA examiner's etiological opinion 
relates the findings of spondylolisthesis and degenerative 
disc disease of the spine.

The Board finds the veteran and her daughter credible in her 
description of her back problems in service.  However, as a 
layperson, the veteran is generally not competent to provide 
evidence concerning a current medical diagnosis of disability 
or its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In light of the May 2002 VA 
examiner's medical opinion and the absence of sufficient 
evidence to the contrary, a preponderance of the evidence is 
against the claim. 


ORDER

Entitlement to service connection for a low back disorder is 
denied. 




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

